EXHIBIT 10.18

2007 AMENDMENT TO EMPLOYMENT AGREEMENT

                    THIS 2007 AMENDMENT TO EMPLOYMENT AGREEMENT is made as of
March 8, 2007 between G. WILLIAM McKINZIE ("Employee") and MANATRON, INC., a
Michigan corporation maintaining its principal executive offices at 510 E.
Milham Avenue, Portage, MI 49002 (the "Company").

RECITALS

                    The Company and Employee entered into an Employment
Agreement dated May 1, 2005, as amended July 19, 2006 ("Employment Agreement").
The Employment Agreement is amended to better reflect the role of the Company's
Board of Directors in regards to certain provisions of the Employment Agreement,
and to also update certain information based on changes that have occurred since
the date of the initial Agreement.

                    THEREFORE, in consideration of Employee's continued
employment by the Company, the parties agree as follows:

          1.          The first sentence of Section 2 (Position) is hereby
amended to read "Employee agrees to serve Employer in the position of President
and Chief Operating Officer, whose primary job description is to have
responsibility for the overall business operations of the Company, providing
direction for sales, marketing, product development and delivery, finance and
human resources."

          2.          The last sentence of Section 2 (Position) is hereby
amended to read "During the term of employment, Employee shall not engage in
other employment or business opportunity, unless the employment or business
opportunity is disclosed and approved by the Board of Directors of Employer in
advance of the employment or business opportunity."

          3.          The third sentence of Section 4(a) (Salary) is hereby
amended to read "At such time, Employee's salary shall be adjusted
commensurately with Employee's position and as deemed appropriate by the
Compensation Committee of the Board of Directors and as approved by the Board of
Directors."

          4.          The address of Employer of Section 18 (Notice) is hereby
amended to read:

                        Manatron, Inc.
                        Attention: Chief Executive Officer and Board of
Directors
                        510 E. Milham Avenue
                        Portage, MI 49002

          5.          Except as above amended, the Employment Agreement is
hereby ratified and confirmed.



--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties have executed this Amendment
to the Employment Agreement as of the date first written above.



 

MANATRON, INC.

 

 

 

 

 

/s/ Paul R. Sylvester

--------------------------------------------------------------------------------

 

Paul R. Sylvester

 

Chief Executive Officer and Co-Chairman

 

 

 

 

 

 

 

/s/ G. William McKinzie

--------------------------------------------------------------------------------

 

G. William McKinzie













--------------------------------------------------------------------------------




2006 AMENDMENT TO EMPLOYMENT AGREEMENT

                    THIS 2006 AMENDMENT TO EMPLOYMENT AGREEMENT is made as of
July 19, 2006 between G. WILLIAM McKINZIE ("Employee"), and MANATRON, INC., a
Michigan corporation maintaining its principal executive offices at 510 E.
Milham Avenue, Portage, MI 49002 (the "Company").

RECITALS

                    Manatron, Inc. and Employee entered into an Employment
Agreement dated May 1, 2005 ("Employment Agreement"). Subsequent to the
Employment Agreement the Board of Directors of the Company appointed G. William
McKinzie as President and Chief Operating Officer of the Company.

                    THEREFORE, in consideration of Employee's continued
employment by Manatron, Inc., the parties agree as follows:

                    1.          The first sentence of Section 2 (Position) is
hereby amended to read, "Employee agrees to serve Employer in the position of
President and Chief Operating Officer, whose primary job description is to build
and manage teams responsible for the development, deployment and support of
Employer's products and services."

                    2.          Except as above amended, the Employment
Agreement is hereby ratified and confirmed.

                    IN WITNESS WHEREOF, the parties have executed this Amendment
to the Employment Agreement as of the date first written above.


   

MANATRON, INC.

           

/s/ G. William McKinzie

--------------------------------------------------------------------------------

 

/s/ Randall L. Peat

--------------------------------------------------------------------------------

G. William McKinzie

 

Randall L. Peat
Chairman of the Board of Directors

               

/s/ Paul R. Sylvester

--------------------------------------------------------------------------------

   

Paul R. Sylvester
Chief Executive Officer and Co-Chairman
of the Board of Directors


--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT


                    THIS EMPLOYMENT AGREEMENT (the "Agreement"), effective
May 1, 2005, is between G. WILLIAM MCKINZIE ("Employee"), and MANATRON, INC., a
Michigan corporation ("Employer").

                    The parties agree as follows:

          1.          Employment. Employer hereby employs Employee, and Employee
hereby accepts this employment, on the terms and subject to the conditions set
forth in this Agreement.

          2.          Position. Employee agrees to serve Employer in the
position of Chief Operating Officer, whose primary job description is to build
and manage teams responsible for the development, deployment and support of
Employer's products and services. His duties are more fully described in his job
description and list of objectives, which are contained in Employer's personnel
files. Employee also agrees to serve Employer and its subsidiaries in such other
executive or operational positions commensurate with Employee's experience and
expertise as may be determined by Employer. Employee shall devote his full
business time, energies, best efforts, skill and attention to the duties arising
out of or incident to his position and responsibilities pursuant to this
Agreement. During the term of employment, Employee shall not engage in other
employment or business opportunity, unless the employment or business
opportunity is disclosed to and approved by the Chief Executive Officer or
Employer in advance of the employment or business opportunity.

          3.          Duration. Employment under this Agreement shall continue
until terminated as provided in this Agreement.

          4.          Compensation. In consideration for his services, Employee
shall receive the following compensation:

          (a)          Salary. Employer shall pay Employee a salary of one
hundred and sixty thousand dollars ($160,000) per year. Employee's salary shall
be reviewed annually at a time consistent with Employer's standard executive
compensation reviews. At such time, Employee's salary shall be adjusted
commensurately with Employee's position and as deemed appropriate by the Chief
Executive Officer. Unless Employee otherwise agrees in writing, Employee shall
be given three months' notice by Employer of any salary reduction.

          (b)          Vacation. Employee shall receive vacation in accordance
with Employer's vacation policies as in effect from time to time, prorated for
any portion thereof.

          (c)          Automobile Expenses. If Employee is provided with an
automobile or a car allowance for business purposes, it shall be provided in
accordance with Employer's standard automobile use policies and practices.



--------------------------------------------------------------------------------




          (d)          Benefits. Employee shall receive standard benefits
offered to all employees as determined from time to time by Employer.

          (e)          Reimbursement of Expenses. Employer shall reimburse
Employee for all reasonable proper travel and out-of-pocket expenses incurred by
him in connection with the performance of his duties under this Agreement in
accordance with Employer's policies for reimbursement.

          5.          Termination of Employment. This Agreement and Employee's
employment pursuant to this Agreement may be terminated prior to the expiration
of the stated term of this Agreement as follows:

          (a)          By Employee for Good Reason. Employee may terminate his
employment at any time for Good Reason; provided that Employee notifies promptly
Employer of any act or omission that he asserts to constitute Good Reason and
Employer fails to take reasonable steps to cure such breach within thirty (30)
days. For purposes of this Agreement, "Good Reason" shall mean:

          i.          The assignment to Employee of any duties substantially
inconsistent with Employee's present position or positions, duties, or
responsibilities without Employee's consent;

          ii.          A relocation of Employee to a location more than fifty
(50) miles from Employee's current location, except for required business travel
without Employee's consent; or

          iii.          A reduction in Employee's base salary, as may be
increased from time to time pursuant to this Agreement, by more than fifteen
percent (15%) of such salary provided however, that if the financial condition
of Employer warrant salary reductions for all of its executives, Employee's
salary may be reduced proportionately with the other key executives and such
reduction shall not trigger this clause (iii).

If Employee duly terminates his employment for Good Reason, then Employee shall
be entitled to Severance Pay as provided in and subject to Section 6 (Severance
Pay).

          (b)          By Employee without Good Reason. Employee may terminate
his employment at will, with at least thirty (30) days' prior written
notification to Employer.

          (c)          By Employer without Cause. Employer may terminate
Employee's employment at will, with at least thirty (30) days' prior written
notification to Employee, but if Employer does so, Employee will be entitled to
Severance Pay as provided in and subject to Section 6 (Severance Pay).

          (d)          By Employer for Cause. Employer may terminate this
Agreement and Employee's employment at any time for Cause. For purposes of this
Agreement, termination shall be considered to be for "Cause" if based upon (i)
Employee's conviction of a crime involving moral turpitude or embezzlement or
conviction of a




2

--------------------------------------------------------------------------------




felony; (ii) Employee's willful activities in competition with Employer or in
aid of its competitors; (iii) Employee's material breach of this Agreement or
the willful and continued failure to substantially perform Employee's duties
with Employer under this Agreement (other than any other such failure resulting
from Disability), after a written demand is delivered to Employee that
specifically identifies the manner in which Employer believes Employee has
breached this Agreement or willfully failed to substantially perform his duties,
and after Employee has failed to cure such breach or resume substantial
performance of his duties on a continuous basis within fourteen (14) days of
receiving such demand; or (iv) Employee willfully engaging in conduct in breach
of this Agreement or that is demonstrably and materially injurious to Employer,
monetarily or otherwise. For purposes of clauses (ii), (iii) and (iv) above, no
act, or failure to act, on the Employee's part shall be deemed "willful" unless
done, or omitted to be done, by the Employee in bad faith without reasonable
belief that his action or omission was in the best interests of the Employer.

          (e)          Death. Employee's employment under this Agreement shall
terminate in the event of Employee's death.

          (f)          Disability. Employer may terminate this Agreement for
"Disability" if, as a result of Employee's incapacity due to physical or mental
illness, he shall have been absent from his duties with Employer on a full-time
basis for six consecutive months, and if he shall not have returned to the full
time performance of his duties within thirty (30) days after written notice
after such six-month period.

Upon termination of Employee's employment under any provision of this Agreement,
Employee shall not be entitled to any further compensation from Employer,
except: (i) unpaid salary installments through the end of the week in which the
employment terminates; (ii) any vested benefits accrued before the date the
employment terminates under the terms of any written policy or benefit program;
and (iii) any Severance Pay under Section 6 (Severance Pay) to which Employee is
entitled pursuant to Section 5(a) (By Employee for Good Reason) or Section 5(c)
(By Employer Without Cause).

          6.          Severance Pay. If Employer terminates Employee under
Section 5(c) (By Employer Without Cause), or if Employee terminates employment
under Section 5(a) (By Employee for Good Reason), Employer or its successor in
interest shall continue payment of Employee's salary and benefits (to the extent
permitted under the terms of Employer's benefit plans and subject to Employee's
continuing payment of the normal employee contribution) for a period of one year
("Severance Pay"). Employee agrees that Employee's right to receive Severance
Pay is conditioned on the execution and delivery by Employee of a binding
general release (in such form as Employer may determine) of any and all claims
against Employer and all of its affiliates, and their officers, directors,
employees, agents and owners. If Employee becomes entitled to comparable heath
coverage with a new employer, then Employer's obligation to provide benefits
under this Section shall cease.

          7.          Non-Competition. During the term of this Agreement and
while Employee receives Severance Pay, or if longer, for a period of twelve (12)
months following termination; Employee shall not, directly or indirectly:



3

--------------------------------------------------------------------------------




          (a)          Engage, and shall have no investment, involvement or
other connection whatsoever, direct or indirect, with any corporation,
partnership, proprietorship, individual or other business entity that is
engaged, in whole or in part, in any line of business that is the same as,
similar to or directly or indirectly in competition with the business of
Employer, or its successors and assigns, as it is now, or as it may during
Employee's employment be, conducted in North America ("Competing Entity");
provided that this provision shall not restrict the right of Employee to own
less than one percent of the outstanding shares of capital stock in any company
listed on a national or regional stock exchange, or whose stock is quoted on a
NASDAQ market, regardless of the nature of the business.

          (b)          Be or become a shareholder, partner or other investor, or
an officer, employee, consultant, adviser or director or an agent (whether
independent or otherwise) for any Competing Entity; provided that this provision
shall not, however, restrict the right of Employee to own less than one percent
of the outstanding shares of capital stock in any company listed on a national
or regional stock exchange, or whose stock is quoted on a NASDAQ market,
regardless of the nature of the business.

          (c)          Solicit, either for himself or on behalf of any Competing
Entity, any "active customer of Employer" where an "active customer of Employer"
is a person or entity who or which is or has been a customer of Employer at any
time during the term of Employee's employment or during the two years preceding
Employee's termination of employment.

          (d)          Induce or attempt to influence any employee of Employer
to terminate employment, except in his capacity as an officer of Employer.

Employee acknowledges that Employer has been conducting its business in North
America, and that the restrictive covenants assumed by Employee pursuant to this
Agreement are essential to the business of Employer and its goodwill.

          8.          Confidential Information. Employee agrees that all
information regarding manufacturing technique, process, formula, development or
experimental work, work in process, business, trade secret or any other secret
or confidential matter relating to the products, sales or business at Employer,
including, but not limited to, customer lists, sales records, financial
statements, payroll records, ledgers, corporate records, account numbers,
contact lists and other information of any nature whatsoever pertaining to the
business of Employer are of a proprietary and confidential nature, owned by
Employer, and that none of such information shall be disclosed, published or
made use of for any purpose by Employee without the prior written consent of
Employer.

          9.          Use of Trade Names. Employee shall not, directly or
indirectly, be or become an investor, partner, shareholder, officer, employee,
director, consultant, adviser or agent of, or have any other affiliation with or
economic interest in, any corporation, partnership, proprietorship or other
business that is competitive with Employer or its subsidiaries or has "ProVal,"
"Manatron," "ATEK," "Specialized Data Systems" or "Sabre" as any part of its
name or trade name except for Employer or any companies or businesses affiliated
with Employer; provided that this


4

--------------------------------------------------------------------------------


provision shall not restrict the right of Employee to own less than one percent
of the issued and outstanding shares of capital stock in any company listed on a
national or regional stock exchange, or whose stock is quoted on a NASDAQ
Market, regardless of the nature of the business of such company.

          10.          Equitable Relief. Employee acknowledges and agrees that,
in addition to Employer's right to damages and other relief, Employer shall also
receive a temporary restraining order, preliminary injunction, and permanent
injunction, to prohibit the breach or possible breach of any covenant in Section
7 (Non-Competition), Section 8 (Confidential Information), or Section 9 (Use of
Trade Names). Employee consents to the entry of a temporary restraining order,
preliminary injunction and permanent injunction, waives prior notice of entry of
a temporary restraining order, and waives any claim or defense that Employer has
an adequate remedy at law, or that Employer must first seek relief under the
arbitration provisions of this Agreement.

          11.          Ideas, Concepts, and Inventions. Unless otherwise agreed
in writing by Employer and Employee, business ideas and concepts and inventions,
improvements, and developments relating to the type of software products or
services of Employer or to products or services which Employer advises Employee
that Employer is considering developing, that are made or conceived by Employee,
either solely or in collaboration with others, during her employment, whether or
not during working hours, shall become and remain the exclusive property of
Employer.

          12.          Special Tax Provision. If any payment or payments to be
made to Employee by Employer following the termination of Employee, whether such
payments are to be made under this Agreement or otherwise, would result in
Employee incurring any excess parachute payment excise tax under Internal
Revenue Code Sections 280G and 4999, then those payments that are to be made to
Employee under this Agreement and that constitute "parachute payments" (as that
term is defined under Section 280G) will be reduced to the extent necessary to
eliminate any "excess parachute payments" (as that term is defined under Section
280G) to Employee. If such reductions are to be made, Employee will determine
which payments will be reduced.

          13.          Entire Agreement. This Agreement constitutes the entire
agreement among the parties as to Employee's employment and supersedes the
previous employment agreement between the parties dated March 21, 2003. All
prior discussions, compensation understandings, negotiations and agreements
notwithstanding, this Agreement constitutes the parties' sole source of rights
and duties with respect to Employee's employment. This Agreement may not be
changed orally, but only by agreement in writing expressly identifying itself as
an amendment to this Agreement and signed by Employee and Employer.

          14.          Agreement Binding on Successors. This Agreement shall be
binding upon Employer and its successors and assigns. The rights and duties of
Employee are personal to him and shall not be subject to transfer, delegation,
or assignment by Employee.

          15.          Amendment and Waiver. This Agreement has been authorized
by Employer's Board of Directors. No employee or officer of Employer has
authority to offer employment other than employment terminable at will, or to
limit Employer's ability to terminate


5

--------------------------------------------------------------------------------


employment at will in any way; employment on any other terms may only be
authorized by a written resolution of the Board of Directors. No waiver by
either party at any time of any breach by the other party or compliance with any
condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of similar or dissimilar provisions or condition at the
time or any time prior or subsequent time.

          16.          Severability. Whenever possible, each provision and term
of this Agreement will be interpreted in a manner to be effective and valid but
if any provision or term of this Agreement is held by a court of competent
jurisdiction to be prohibited or invalid, then such provision or term will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provisions or terms or the remaining provisions or terms of this Agreement. If
any of the covenants set forth in this Agreement are held by a court of
competent jurisdiction to be unreasonable, arbitrary, or against public policy,
such covenants will be considered divisible with respect to scope, time, and
geographic area, and in such lesser scope, time and geographic area, will be
effective, binding, and enforceable against Employee. The rights and remedies
under this Agreement are cumulative and not alternative.

          17.          Governing Law. This Agreement shall be governed,
construed and enforced in accordance with the laws of the State of Michigan,
without regard to conflict of law principles.

          18.          Notice. All notices, request, demands, consents, waivers,
instructions, approvals and the communications hereunder shall be in writing and
shall be deemed to have been given if personally delivered to or mailed as
follows:

 

If to Employer:

If to Employee:

       

Manatron, Inc.
Attention: Chief Executive Officer
510 E. Milham Avenue
Portage, MI 49002

G. William McKinzie
___________________________
___________________________


          19.          Arbitration. Subject to Section 10 (Equitable Relief),
any dispute or controversy under this Agreement shall be settled exclusively by
arbitration in Kalamazoo, Michigan, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitration award in any court having jurisdiction. Employer will reimburse
Employee for all reasonable attorneys' fees incurred by Employee as a result of
any arbitration with regard to any issue under this Agreement (or any judicial
proceeding to compel or to enforce such arbitration) that is initiated by
(a) Employee if Employer is found in such proceeding to have violated this
Agreement substantially as alleged by Employee; or (b) Employer, unless Employee
is found in such proceeding to have violated this Agreement substantially as
alleged by Employer.



6

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties have executed and delivered
this Employment Agreement as of the date first written above.


 

/s/ G. William McKinzie

--------------------------------------------------------------------------------

 

G. William McKinzie

         

MANATRON, INC.

           

By

/s/ Paul R. Sylvester

--------------------------------------------------------------------------------

   

Paul R. Sylvester

   

Its Chief Executive Officer and President














7

--------------------------------------------------------------------------------
